Citation Nr: 0013137	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-17 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. C.



INTRODUCTION

The veteran had verified active service from July 1956 to 
March 1958.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The record does not contain any clinical or medical evidence 
demonstrating that any additional right eye disability 
manifested by the veteran subsequent to November 1997 VA 
surgery was due to VA malfeasance, or that any such 
additional right eye disability was not reasonably 
foreseeable.


CONCLUSION OF LAW

A claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right eye blindness is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In addition, a claim 
that is not well grounded must be denied, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), in Edenfield v. Brown, 8 Vet. App. 384 (1995). 


In the instant case, the veteran is seeking VA compensation 
for right eye problems that he alleges were caused by right 
eye surgery accorded him by VA in November 1997.  In 
particular, he alleges that he incurred right eye blindness 
as a result of that surgery, and that, notwithstanding the 
fact that he had consented to laser surgery to correct right 
eye glaucoma, he was "never advised before the procedure to 
freeze my eyeball of any possibility of blindness or I would 
never have consented to this procedure."  VA medical records 
dated in November 1997 include a consent form executed by the 
veteran regarding "Laser Treatment to Right Eye" on which he 
agreed to "any additional operations or procedures as are 
found to be necessary or desirable," on which he acknowledged 
that no guarantees were made concerning the results of the 
operation or procedure, and on which he indicated that there 
were no "[e]xceptions to surgery or anesthesia."  A VA 
medical record dated the same day shows that the veteran was 
deemed to have ongoing ischemia with increased intraocular 
pressure, and that those furnishing treatment were to 
"consider freezing if cornea does not clear."  (Emphasis in 
original.)

VA medical records dated subsequent to November 1997 show 
that the veteran was accorded continued treatment for right 
eye problems, and that right eye visual acuity was deemed to 
be 20/400.  In September 1998, he again underwent right eye 
surgery by VA; the report of surgery shows that he had been 
diagnosed with right eye neovascular glaucoma, right eye 
proliferative diabetic retinopathy, and right eye 
pseudophakia.  It also shows that he had a history of 
hypertension, gout, stroke and diabetes, and that he had 
developed right eye neovascular glaucoma that had been 
unresponsive to maximal medical treatment.  (The Board notes 
in passing that this report further shows that the surgical 
treatment performed in September 1998 consisted of 
cryotherapy, which is "the therapeutic use of cold" - that, 
the procedure utilized in September 1998 involved the 
freezing of the right eyeball.  Dorland's Illustrated Medical 
Dictionary (26th edition), at 323.)

The Board specifically notes that the September 1998 surgery 
report does not indicate that the veteran's right eye 
impairment, as manifested approximately 10 

months subsequent to the surgery in question, was the product 
of, or was in any manner caused by, "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of [VA] in 
furnishing...medical or surgical treatment...or [that] an event 
[was] not reasonably foreseeable," as is required by the 
governing statute.  38 U.S.C.A. § 1151.  Likewise, the 
medical record is devoid of any finding or conclusion to that 
effect.  

In fact, the only evidence whereby the status of the 
veteran's right eye subsequent to November 1997 is attributed 
to surgery performed by VA in that month is the veteran's own 
testimony.  He has not, however, demonstrated that he has the 
necessary training or expertise to proffer medical findings 
or opinions.  Accordingly, his claim of fault on the part of 
VA is no more than unsubstantiated conjecture, and is of no 
legal merit.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It must 
be pointed out that the Court has specifically rejected 
conjecture by a medical professional as a basis for well-
groundedness; it necessarily follows that conjecture 
proffered by a lay person can be accorded no greater weight 
or deference.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In brief, the Board has not been presented with any clinical 
evidence whatsoever demonstrating that the veteran's right 
eye problems, as manifested subsequent to VA surgery in 
November 1997, were the fault of VA, or were otherwise 
unforeseen consequences of that surgery.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that VA compensation for 
right eye blindness as consequence of VA treatment could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak, supra.  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete 

his or her application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (per curiam).  In the case at hand, the 
Board notes that the veteran has not indicated that any such 
evidence is available.  To the contrary, it is noted that the 
veteran failed to report for an examination that was 
scheduled by VA for the specific purpose of ascertaining 
whether there was a medical basis to support his claim.  It 
must further be noted that VA's duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for compensation for right eye blindness 
under 38 U.S.C.A. § 1151, at any time.


ORDER

A claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right eye blindness is not well grounded, and is 
therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

